DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hashimoto (JP 2017-169369 A).  Regarding independent claims 1, 16, and 19, Hashimoto teaches a power transmission system (Fig. 1) comprising: a light output apparatus (2); and a light receiving apparatus (3), the light output apparatus including 10a plurality of light sources (20-1 thru 20-M) having different wavelengths, and a light output control unit (not shown; [0028]) configured to control light outputs of the plurality of light sources; and  15the light receiving apparatus including a photoelectric conversion element (30) configured to absorb light beams emitted from the plurality of light sources, and convert the absorbed light beams into electrical power, 20wherein the light output control unit individually sets each of the light outputs of the plurality of light sources. ([0031], [0047])
Regarding claims 2, 17, and 19, Hashimoto teaches the photoelectric conversion element is formed by stacking a plurality of 30photoelectric conversion cells having different band gaps, and each of the plurality of photoelectric conversion cells forming the photoelectric -40- 
Regarding claims 3-6, 18, and 19, Hashimoto teaches the light output control unit 10individually sets/determines each of the light outputs of the plurality of light sources, based on a current amount obtained in the photoelectric conversion element; the light receiving apparatus 20includes a light reception control unit that makes a determination of each of the light outputs of the plurality of light sources, based on a current amount obtained in the photoelectric conversion element, and  25the light output control unit individually sets each of the light outputs of the plurality of light sources, based on the determination made by the light reception control unit; and the light output apparatus includes a light-output-side communication unit, and the light receiving apparatus includes a light- 15receiving-side communication unit, and the light output control unit controls the light outputs of the plurality of light sources, based on information transmitted from the light- receiving-side communication unit to the light- 20output-side communication unit. ([0045])
Regarding claim 8, Hashimoto teaches the ambient light enters the photoelectric conversion element, in addition to the light beams emitted from the plurality of light sources, and 5the light output control unit individually sets each of the light outputs of the plurality of light sources, in accordance with a change in the ambient light. (0052])
Regarding claim 14, Hashimoto teaches an auxiliary photoelectric conversion element disposed around the photoelectric conversion element. ([0031])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2017-169369 A).  Hashimoto teaches the power transmission system as described above.  Regarding claims 7 and 15, Hashimoto teaches the idea of the plurality of photoelectric conversion cells and auxiliary photoelectric conversion element being arranged in various ways with various band gaps ([0031], [0032]), but fails to explicitly teach the claimed configuration nor the energy density of each light beam being greater than or equal to 1 kW/m2.  However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was filed to have the conversion cells and element configured in the claimed manner, and the energy density of each light beam greater than 1 kW/m2, depending on how the light sources were configured and how much power is desired to be supplied to the light receiving apparatus.
Regarding claim 10, Hashimoto teaches the plurality of light sources being any type of laser light source ([0028]).  Hashimoto fails to explicitly teach the light sources being semiconductor lasers.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the light sources be semiconductor lasers, since that is .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2017-169369 A) as applied to claim 1 above, and further in view of Liao et al. (2020/0091778) and Nakano et al. (2016/0049831).  Hashimoto teaches the power transmission system as described above.  Hashimoto fails to explicitly teach how the light output apparatus identifies/locates/aligns with a receiving apparatus.  Liao and Nakano teach similar power transmission systems to that of Hashimoto.  Liao teaches (Fig. 2) an alignment imaging unit (130) configured to identify the light receiving apparatus (20) and locate a position of the light receiving apparatus, an alignment light source (131) configured to emit an alignment light beam; wherein the light receiving apparatus includes an alignment light receiving element (231) configured to receive the alignment light beam emitted from the alignment light source, and wherein the light output control unit causes the angle adjusting unit to adjust the emission direction of the alignment light beam so as to maximize a current amount generated in the alignment light receiving element. ([0040], [0056], [0070])  Nakano teaches an angle adjusting unit configured to adjust a direction of the alignment light beam emitted from the alignment light source and of the light beam emitted by the light source. ([0093], [0094])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Liao and Nakano’s alignment and adjustment devices, as described above, into Hashimoto’s invention to help with alignment and direction of power supply between the light output and light receiving apparatuses to minimize power loss and maximize efficiency.
 Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2017-169369 A) as applied to claim 1 above, and further in view of Kare et al. (2018/0136335).  Hashimoto teaches the power transmission system as described above.  Hashimoto fails to explicitly teach an optical element for improving eye safety.  Kare teaches a similar power transmission system (Fig. 3A) to that of Hashimoto.  Kare teaches an optical element (104) for improving eye safety of the light beam emitted from a light source, the optical element being disposed near a light emitting side of the light source. ([0046]-[0048])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the optical element of Kare into Hashimoto’s invention, to improve eye safety as described in Kare.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (JP 2017-169369 A) as applied to claim 1 above, and further in view of Bae (2020/0227922).  Hashimoto teaches the power transmission system as described above.  Hashimoto fails to explicitly teach condenser elements being used with the photoelectric conversion elements.  Bae teaches a similar power transmission system (Fig. 1) to that of Hashimoto.  Bae also teaches the idea of the light receiving apparatus (120) including condenser elements (lens) configured to condense the light beams emitted from a light source (110), such that the condensed light beams are incident on the photoelectric conversion element (121). ([0052])  Bae fails to explicitly teach there being plural condenser elements being paired with the plurality of photoelectric conversion elements.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a plurality of condenser elements, paired with the plurality of photoelectric conversion elements in Hashimoto’s invention, since it would allow for more light power to be received by each of .    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
5-7-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836